DETAILED ACTION 
                                                 Notice of Pre-AIA  or AIA  Status
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    Claim Rejections - 35 USC §112
2.    The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4.    Regarding independent claim 1:
 the claim recites: “receiving a first data stream encoding a plurality of states of a cell, the plurality of states represented by binary bits and X states; and authenticating the first data stream using a physically unclonable function (PUF) by determining whether a set of first locations of the binary bits and X states within the first data stream corresponds to a set of second locations of binary bits and X states in a second data stream generated using the PUF”.


Appropriate correction is required.

5. Regarding claim 13:
 the claim recites: “authenticating the first data stream comprises: receiving a number k used to produce the second data stream; determining that the second data stream includes, in the set of second locations, k blanked locations that were changed from one of the binary bits to the X state; and using k to determine the set of first locations of the binary bits and X states.”.

It is not clear that what is meant by these limitation and how the second data stream is used to determine the locations.

Appropriate correction is required.

6. Other dependent claims 2-15 are also rejected because they depend on the rejected independent claims.

7. Claim 1 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  how the location is calculated from the physically unclonable function (PUF) data.

Appropriate correction is required.


Examiner Note: A rejection over prior art is not feasible at this time. The claims are replete with indefiniteness such that it cannot be ascertained as to what the scope of the claims are with respect to applying prior art.

The closest prior art are cited below:

Rostami et al. (US Pub.No.2015/0195088) disclose(s) a mechanisms for operating a prover device and a verifier device so that the verifier device can verify the authenticity of the prover device. The prover device generates a data string by: (a) submitting a challenge to a physical unclonable function (PUF) to obtain a response string, (b) selecting a substring from the response string, (c) injecting the selected substring into the data string, and (d) injecting random bits into bit positions of the data string not assigned to the selected substring. The verifier: (e) generates an estimated response string by evaluating a computational model of the PUF based on the challenge; (f) performs a search process to identify the selected substring within the data string using the estimated response string; and (g) determines whether the prover device is authentic based on a measure of similarity between the identified substring and a corresponding substring of the estimated response string. 

Adham et al. (US Pub.No.2019/0165956) disclose(s) a systems and methods of generating a security key for an integrated circuit device include generating a plurality of key bits with a physically unclonable function (PUF) generator. Unstable bits of the plurality of key bits are identified, and a security key is generated based on the plurality of key bits, wherein the security key excludes the identified unstable bits.

Katoh et al. (US Pub.No.2015/0301802) disclose(s) a random number processing apparatus includes a memory cell and a control circuitry. The memory cell has a characteristic in which a 

Li et al. (US Pub.No.2016/0087805) disclose(s) a system and a method for providing a post-processing mechanism for physically unclonable functions. An integrated circuit includes a physically unclonable function (PUF) unit including an adaptive PUF logic. The adaptive PUF logic receives a PUF response having a plurality of bits. The adaptive PUF logic also determines whether a record exists for bit among the plurality of bits in the PUF response. The record includes a stored bit location and a stored bit value corresponding to the stored bit location. The adaptive PUF logic also overrides a bit value of the bit in the PUF response with the stored bit value when it is determined that the record exists for the bit in the PUF response. The bit value of the bit in the PUF response is different from the stored bit value.

Trichina et al. (US Pub.No.2009/0165086) disclose(s) systems and/or methods that facilitate security of data. A random number generation component generates random numbers based in part on electron activity in a select memory cell(s) to facilitate data security. Sensor components that are highly sensitive can be employed to sense activity of the select memory cell(s) and/or reference memory cell in a noise margin associated with respective memory cells in the memory component. The activity of the select memory cell is compared to the reference memory cell(s) to facilitate generating binary data. The binary data is provided to the random number generation component where the binary data is evaluated to determine whether a predetermined level of entropy exists in the binary data. The binary data, or a portion thereof, 

Anderson et al. (US Pat.No.9, 529,570) disclose(s) apparatus and method for generating random numbers. The apparatus comprises a random number generator circuit that generates a random number responsive to a total number of programming pulses used to transition a solid-state memory cell from a first programming state to a second programming state.

                                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506. The examiner can normally be reached on Mon-Fri: 7:30 AM-5 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 -272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the 

/DEREENA T CATTUNGAL/ 
Examiner, Art Unit 2431